11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                       JUDGMENT

In the matter of S.F., a child,                * From the 326th District
                                                 Court of Taylor County,
                                                 Trial Court No. 39,082-C.

No. 11-15-00024-CV                             * March 20, 2015

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s
opinion, the appeal is dismissed. The cost incurred by reason of this
appeal are taxed against Jeri Loney.